DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicants’ election without traverse of Group I Claims 1-13 in the reply filed on 01/26/2021 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1-13, Claims 1, 4, 6, 7 and 12 recite “the plastic support member” which is unclear and indefinite because in Claim 1 from which the other claims directly or indirectly depend recites “a transparent plastic support member”.  Therefore is “the plastic support member” the same or different from “a transparent plastic support member”?  Does the latter loose transparence during processing?  Also the recitation 
Claim 8 recites “wherein the binder component comprises a monomer, an oligomer, and a photoinitiator, and the monomer comprises at least one selected from an acrylic monomer and a urethane monomer”.  This recitation is unclear and indefinite in that the application referred to here as the US Patent Application Publication No. 2019/0312219 for the specification as filed indicates at ¶ 0040 that the binder ‘may include a monomer, and oligomer, and a photoinitiator’.  Therefore is the recitation that all are present and the monomer always has at least one selected from an acrylic monomer and urethane monomer or in some alternative recitation?  Additionally the recitation “the monomer comprises at least one selected from an acrylic monomer and a urethane monomer” is a narrower limitation together with the broad limitation of “a monomer” that falls within limitation (in the same claim), which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 9 recites “the inorganic particle comprises at least one selected from a silica particle, zirconium oxide (ZrOx), aluminum oxide (Al2O3), tantalum oxide (TaOx), and nickel oxide (NiOx).” which is unclear as to what “x” refers.  Is “x” a same number or different number or a number that includes decimals or fractions?   
Claim 12 recites “prior to or subsequent to the forming of the inorganic layer” which is unclear and indefinite because in Claim 1 from which Claim 12 depends there is a first and second inorganic layer for an inorganic layer.  Therefore is the recitation for both or just one inorganic layer?     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
	nonobviousness.  
Claims 1, 3-6, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. 6,165,619, Ikenaga et al. hereinafter “Ikenaga” in view of JP2006-028688, Oki et al further in view of U.S. 2003/0108749, Ram (hereinafter “Ram”) and further in view of U.S. 2009/0191391, Naito et al. (hereinafter “Naito”) and further in view of U.S. 2017/0176645, Maeda (hereinafter “Maeda”).  
	For JP2006-028688 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Oki”.  
Regarding Claims 1, 3-6, and 9-10, Ikenaga discloses in the entire document particularly in the abstract and at Col. 2, lines 10-33; Col. 4, lines 5-20; Col. 7 lines 3-7; Col. 16, lines 6-10; Col. 18, lines 4-12 and 37-65; Col. 19, lines 8-12 and Col. 25, lines 40-55 and examples 1-10;coated product of a polycarbonate resin (Col. 18 lns. 4-12) polyethylene terephthalate (PET) resin polybutylene-terephthalate (PET) resin, acrylic resin, fluorine and polypropylene (PP) resin substrate or film (Col. 19, lns 8-12) {reading on Claim 6} has a first coating layer comprising a cured coating made of an acryl-
1m SiX4-m (I) (wherein R1 indicates a substituted or non-substituted monovalent hydrocarbon group having 1 to 8 carbon atoms, which may be the same or different, m indicates an integer of 0 to 3, and X indicates a hydrolytic group).  Component (B): is a polyorganosiloxane represented by the average compositional formula: 
(2)   R2a Si(OH)b O(4-a-b)/2 (II)  (wherein R2 indicates a substituted or non-substituted monovalent hydrocarbon group having 1 to 8 carbon atoms, which may be the same or different, a and b separately satisfy the following condition: 
(3)   0.2 ≤ a ≤ 2, 0.0001 ≤ b ≤ 3, a+b<4, which contains a silanol group in its molecule.  Also from Id Component (D):   an acrylic copolymer resin of three (meth)acrylate components represented by the general formula (III): 
(4)   CH2 = CR3 (COOR4) (III) (wherein R3 is a hydrogen atom and/or a methyl group), comprising the first (meth)acrylate component in which R4 is a substituted or non-substituted hydrocarbon group having 1 to 9 carbon atoms, the second methacrylate in which R4 is at least one group selected from the group consisting of an epoxy group, a glycidyl group and a hydrocarbon group containing at least either of those groups, and the third methacrylate in which R4 is a hydrocarbon group containing an alkoxy silyl group and/or a halogenated silyl group); and said acrylic copolymer resin has an average molecular weight of 1,000 to 50,000 (in terms of polystyrene), where (meth)acrylate indicates either acrylate or methacrylate or both of them.  Ikenaga divulges at Col. 7, line 48 to Col. 10, line 15 that a silica-dispersed organosilane oligomer solution (A) to be used as Component (A) in the acryl-modified silicone resin coating material or the functional coating material (2) is a main component of a base polymer {reading on inorganic layer} having a hydrolytic group (X) as a functional group 
reaction of organosiloxane (E).  The curing catalyst is not specifically limited.  From Col. 9, lines 53-67 in order to accelerate the partial hydrolytic reaction, the mixture may be optionally heated (e.g., at 60 to 100°C.) or a catalyst may be used {reading on Claims 4-5 for the inorganic layer}.  Ikenaga discloses at Col. 11, lines 3-32 that acrylic resin (D) contained in the acryl-modified silicone resin coating material, which is to be used as Component (D), has an effect of improving the toughness of the cured coating made of the acryl-modified silicone resin coating material.  Thereby, the occurrence of crack is prevented and it makes it possible to thicken the coating.  Further, the acrylic resin (D) is incorporated into a crosslinking condensate of Component (A) and Component (B), which is to be a three-dimensional bone structure of the cured coating made of the acryl-modified silicone resin coating material, to make the crosslinking condensate acryl-modified.  When the above-mentioned crosslinking condensate is acryl-modified, the adhesion properties between the cured coating made of the acryl-modified silicone resin coating material and the substrate are improved.  
	Also Ikenaga discloses at Col. 2, lines 27-67 and Col. 3 lines 34-55 a functional coated product having a first coating layer comprising a cured coating made of an acryl-modified silicone resin coating material, and a second coating layer comprising a cured coating made of a functional coating material (1) or (2).  The acryl-modified silicone resin coating material contains the following components (A), (B), (C) and (D) {reading on first inorganic layer}.  The functional coating material (1) contains the following components (E) and (F) and the functional coating material (2) contains the following components (A), (B), (C ) and (F) {reading on first organic inorganic hybrid layer}, where an organosiloxane comprising a hydrolytic polycondensate comprising a mixture of (E1) 5 to 30,000 parts by weight of a silica compound represented by the general formula: (5)  Si(OR5)4 and/or colloidal silica, {reading on inorganic particles for organic-inorganic hybrid layer and for pending Claim 9} dispersed in organosiloxane {reading on coating 6 Si(OR5)3;  (E3) 0 to 60 parts by weight of a silica compound represented by the general formula: (7) R62 Si(OR5)2  (wherein R5 and R6 indicate a monovalent hydrocarbon group) and said weight-average molecular weight being adjusted to 800 or more in terms of polystyrene.  Ikenaga divulges at Col. 6, line 57 to Col. 7, line 9 that (F), the photocatalyst, is oxides such as titanium oxide, zinc oxide, tin oxide, zirconium oxide {reading on Claim 9}, tungsten oxide, chromium oxide, molybdenum oxide, iron oxide, nickel oxide, ruthenium oxide, cobalt oxide, copper oxide, manganese oxide, germanium oxide, lead oxide, cadmium oxide, vanadium oxide, niobium oxide, tantalum oxide, rhodium oxide or rhenium oxide, among them, titanium oxide, zinc oxide, tin oxide, zirconium oxide, tungsten oxide, iron oxide, niobium oxide are preferred because they show activity even if the bake-curing is conducted at a low temperature of not more than 100º C, where particularly preferred is titanium oxide {reading on inorganic particles for organic-inorganic hybrid layer}.  Also if the transparency of the coating is needed, it is preferred that the average diameter of the primary particle is not more than 50 µm, more favorably not more than 5 µm, most favorably not more than 0.5 um.  One photocatalyst may be used for the photocatalyst (F) and two or more catalysts may be used in combination thereof (i.e. inorganic particles}.  Ikenaga shows at Col. 11, lines 17-22, that both the cured coating made of the acryl-modified silicone resin coating material and that made of the functional coating material (1) or 2) are silicone resin cured products having a polysiloxane structure, therefore, the adhesion properties between both of the coatings are high.  For that reason, between the cured coating of the functional coating material (1) or (2) and the 
resin, chlorinated rubber resin, phenolic resin or melamine resin.  As a coating material having such photocatalytic function, for example, a photocatalytic organic paint in which photocatalytic particles are dispersed in organic resin as is known.  Ikenaga disclose at Col. 14, lines 34-40 that from the formulation ratio of Components (A), (B) and (D) in the acryl-modified silicone resin coating material is not specifically limited, for example, when based on the solid content of the whole condensate, preferably, 5 to 35 parts by weight is of Component (D).  
For Claim 10 the disclosure of Ikenaga at Col. 3, lines 37-41 that the colloidal silica is present as E1 in an amount of 5 to 30,000 parts by weight of the silica compound with E2 and E3 would with such a broad range overlap that of pending claim 11 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima 
For Claim 3, from Col. 14, lines 34-46 the formulation ratio of Components (A), (B) and (D) in 35 the acryl-modified silicone resin coating material {i.e. for the inorganic layer} is not specifically limited. for example, when based on the solid content of the whole condensate Component (A) are used in 1 to 94 parts by weight {for the coupling moiety}.  This range overlaps that of about 5 to 15 wt% of the total weight of pending Claim 3.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Although Ikenaga discloses as a coating organic substance of organic resin such as acrylic resin and urethane resin for coating the substrate Ikenaga does not expressly disclose the organic polymer resin binder like urethane or acrylic in the first organic-inorganic hybrid layer.   
Oki discloses in the abstract and ¶s 0007 and 0028-0032 photocatalyst body-carrying product comprises carrying the photocatalyst body, like a powder of a compound with a metallic element, oxygen, nitrogen, sulfur, and fluorine for example, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Co, nickel, Ru, Rh, Pd, Os, Ir, Pt, 1 type or 2 type or more of oxides of a metallic element like Cu, Ag, Au, Zn, Cd, Ga, In, Tl, germanium, Sn, Pb, Bi, La, and Ce preferably titanium dioxide, TiO2, dip coated (See ¶ 0032) on a support with a binder and bringing the photocatalytic body into contact with an organic solvent or water.  The binder is for example an emulsion type binder such as an acrylic emulsion, 
One or ordinary skill in the art at the effective filing date of the pending application would have considered it obvious from Ikenaga to have a transparent plastic product like polycarbonate dip coated with a functional coated having a first coating layer comprising a cured coating made of an acryl-modified silicone resin {silicon oxide moiety) coating material with silane (coupling moiety) and silica (silicon oxide moiety) for an inorganic layer, and a second coating layer 
However Ikenaga modified by Oki does not expressly disclose that dip coating the first inorganic layer on one side of the substrate deposits a second inorganic layer on the opposite side of the coated substrate. 
Ram is directed as is Ikenaga modified by Oki to polysiloxane coatings for plastic substrates as disclosed in the abstract and at ¶s 0010-0011, 0018 and 0036 a thin layer of polysiloxane liquid resin, when combined with a proper mixture of solvents, can be applied on the substrate by spin, dip or other similar techniques in less than 30 seconds.  In order to enhance the cross linking density of the polymer network, the coating is subjected to a short pre-cure at one 
One or ordinary skill in the art at the effective filing date of the pending application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ikenaga as modified by Oki to have a transparent plastic product like polycarbonate dip coated with a functional coated having a first coating layer comprising a cured coating made of an acryl-modified silicone resin {silicon oxide moiety) coating material with silane (coupling moiety) and silica (silicon oxide moiety) for an inorganic layer, and a second coating layer comprising a cured coating made of a functional coating material containing organosiloxane hydrolytic polycondensate polymer with silica and acrylic and/or urethane resin formed on the surface of the first coating layer as a first organic-inorganic hybrid layer, where the functional layer like TiO2 hydrolytic polycondensate of silane layer with urethane or acrylic has organic resins of acrylic emulsion and/or polyurethane emulsion as a binder in the functional 
However Ikenaga modified by Oki and Ram does not expressly disclose having other types of particles in a polyurethane or acrylic binder dip coated on a plastic substrate a second organic inorganic hybrid layer with acrylic or urethane on the second inorganic layer on the other side of the plastic substrate.    
Naito is directed as is Ikenaga to coating plastic substrates as disclosed in the abstract and at ¶s 0007, 0020-0021, 0050, 0064-0069, 0077-0079, 0090, 0097, 0129 for an optical article including a plastic substrate of any kind including those of polythiourethane plastic and, formed on a surface thereof, a primer layer and a hard coat layer, wherein the primer layer is formed from a coating composition containing the following components (A) to (C): (A) a polyurethane resin; (B) metal oxide fine particles, preferably titanium dioxide; and (C) an organosilicon compound, and the hard coat layer is formed from a coating composition containing the following component (D): (D) metal oxide fine particles which do not contain titanium oxide like silicon oxide (SiO2), tin oxide 
One or ordinary skill in the art at the effective filing date of the pending application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ikenaga as modified by Oki and Ram to have a transparent plastic product like polycarbonate dip coated with a functional coated having a first coating layer comprising a cured coating made of an acryl-modified silicone resin {silicon oxide moiety) coating material with silane (coupling moiety) and silica (silicon oxide moiety) for an inorganic layer, and a second coating layer comprising a cured coating made of a functional coating material containing organosiloxane hydrolytic polycondensate polymer with silica 
However Ikenaga modified by Oki and Ram and Naito does not expressly disclose a second organic inorganic hybrid layer with acrylic or urethane on the second inorganic layer on the other side of the plastic substrate.   
Maeda discloses in the abstract and at ¶s 0029, 0031-0033, 0117-0129 and 0160 a spectacle lens including a lens substrate, a primer layer provided on the lens substrate, and a hard coat layer provided on the primer layer, and it may include a lens substrate, an interference fringe suppressing layer provided on the lens substrate, a primer layer provided on the interference fringe suppressing Claim 12}.  The lens substrate may be plastic such as polycarbonate or polythiourethane, where the lens substrate is provided with at least a hard coat layer and examples of other functional layers provided on the lens substrate may include a primer layer, an interference fringe suppressing layer, a polarizing layer, and a photochromic layer.  In addition, it is also possible to further provide functional layers such as an antireflection film, a water repellent film, an ultraviolet absorbing film, an infrared absorbing film, a photochromic film, and an antistatic film on the hard coat layer if necessary.  The primer layer for a hard coat is an aqueous resin layer formed from an aqueous resin composition containing a resin component and an aqueous solvent {i.e. coating solution}, where examples of the resin component of the aqueous resin composition may include at least one kind selected from a polyurethane resin, an acrylic resin, or an epoxy resin, and the resin component may be a polyurethane resin.  The aqueous polyurethane and/or acrylic resin composition is applied by dipping forming a layer on both surfaces of the lens substrate (See ¶ 0160).  From ¶ 0119 coating polyurethane film obtained with the aqueous polyurethane resin composition so as to have a thickness of 1 mm and drying this for 1 hour at 120ºC. has a glass transition temperature Tg of from -58ºC. to 7ºC., a pencil hardness of from 4 B to 2 H, and a tensile strength measured in conformity to JISK 7113 of from 15 to 69 MPa.  From ¶s 0124-0129 the interference fringe suppressing layer is obtained, for example, by coating with a dispersion containing at least metal oxide particles and a resin such as polyurethane, acrylic Claims 12-13 as an organic layer under or over the polyurethane layer.  
One or ordinary skill in the art at the effective filing date of the pending application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ikenaga as modified by Oki and Ram and Naito to have a transparent plastic product like polycarbonate dip coated with a functional coated having a first coating layer comprising a cured coating made of an acryl-modified silicone resin {silicon oxide moiety) coating material with silane (coupling moiety) and silica (silicon oxide moiety) for an inorganic layer, and a second coating layer comprising a cured coating made of a functional coating material containing organosiloxane hydrolytic polycondensate polymer with silica and acrylic and/or urethane resin formed on the surface of the first coating layer as a first organic-inorganic hybrid layer, where the functional layer like TiO2 hydrolytic polycondensate of silane layer with urethane or acrylic has organic resins of acrylic emulsion and/or polyurethane emulsion as a binder in the functional coating material (2) with or for the siloxane polymer and silica or TiO2 as a first organic-inorganic hybrid layer, where the dip-coated urethane binder with particles on a plastic substrate is a polyurethane with metal oxide particles suitable as a primer for a hard coat, as afore-described is § 12 (k), where from Maeda the polyurethane with metal oxide particles of Ikenaga as modified includes the polyurethane of Maeda with a similar purpose of coating plastic substrates and the having such polyurethane with metal oxide particles dip-coated on both sides of the plastic substrate as a second organic-inorganic . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga in view of Oki further in view of Ram and further in view of Naito and further in view of Maeda and further in view of U.S. 2005/0136269, Doehler et al. (hereafter “Doehler”).  

Regarding Claim 2, Ikenaga in view of Oki further in view of Ram and further in view of Naito and further in view of Maeda is applied as to Claim 1, however Ikenaga as modified does not expressly disclose a silicone with a repeating unit of chemical formula 1 of Claim 2. 
Doehler discloses at ¶s 0031-0039 and 0086 organopolysiloxanes, having groups which carry (meth)acrylic esters attached only pendent, via SiOC groups, of the general average formula (I): 
    PNG
    media_image1.png
    194
    359
    media_image1.png
    Greyscale
in which R1 radicals are identical or different and selected from linear or branched, saturated, mono- or polyunsaturated alkyl, aryl, alkaryl or aralkyl radicals having 1 to 20 carbon atoms, R2 radicals are identical or different radicals R1 or R3, R3 radicals are identical or different, singly or multiply (meth)acrylated monoalkoxylates or (meth)acrylated polyalkoxylates, or a mixture of the singly or multiply(meth)acrylated monoalkoxylates or polyalkoxylates with any desired other alkoxylates, a is 0 to 1,000, b is 0 to 5, c is 1 to 200, and d is 0 to 1,000.  Given a and b can be zero and R2 can be from R1 saturated alkyl group with 1 to 20 carbon atoms and with c= 2 or more and R3 as a methacrylate and R1 of the c unit as an unsaturated alkyl i.e. {as a vinyl group} formula I overlaps that of pending Claim 2 with R5 and R6 as a hydrocarbon group and R1and R2 as a vinyl group and R3 and R4
One or ordinary skill in the art at the effective filing date of the pending application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ikenaga as modified by Oki and Ram and Naito and Maeda to have a transparent plastic product like polycarbonate dip coated with a functional coated having a first coating layer comprising a cured coating made of an acryl-modified silicone resin {silicon oxide moiety) coating material with silane (coupling moiety) and silica (silicon oxide moiety) for an inorganic layer, and a second coating layer comprising a cured coating made of a functional coating material containing organosiloxane hydrolytic polycondensate polymer with silica and acrylic and/or urethane resin formed on the surface of the first coating layer as a first organic-inorganic hybrid layer with a second inorganic layer of polysiloxane is dip-coated on the other side of the plastic substrate along with a second organic inorganic hybrid layer of polyurethane with metal oxide particles, as afore-described for Claim 1, where from Doehler the acrylic silicone has a repeating unit of formula I, as afore-described, motivated to form in very short time form layers that are adhesive and which are mechanically and chemically resistant as for the substrate of Claim 2.    
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga in view of Oki further in view of Ram and further in view of Naito and further in view of Maeda and further in view of U.S. 2014/0170391, Hongo et al. (hereinafter “Hongo”).  

Regarding Claim 7, Ikenaga in view of Oki further in view of Ram and further in view of Naito and further in view of Maeda is applied as to Claim 1, however Ikenaga as modified does not expressly disclose that the polycarbonate is a copolymer or has a thickness.  
Hongo discloses in the abstract a window for a display device that includes a first plastic substrate, a second plastic substrate disposed on one side of the first plastic substrate, and a bonding layer disposed between the first plastic substrate and second plastic substrate and bonding the first plastic substrate and the second plastic substrate.  Hongo divulges at ¶s 0015-0016, 0021-0022 and 0041 that the plastic substrate may include polycarbonate, polymethylmethacrylate, a cyclic olefin polymer, a copolymer thereof or a combination thereof as desirable in terms of heat resistance, and the second plastic substrate may include a substrate film layer and a hard coating layer disposed on at least one side of the substrate film layer.  Also from Id the thickness of the first plastic substrate may have a thickness of about 400 µm to about 800 µm and the second plastic substrate may have a thickness of about 50 to 200 µm.  Given the copolymer of polycarbonate, polymethylmethacrylate for heat resistance when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here a 50:50 copolymer of polycarbonate and polymethylmethacrylate is within the range of pending Claim 7.     
One or ordinary skill in the art at the effective filing date of the pending application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ikenaga as modified by Oki and Ram and Naito and Maeda to have a transparent plastic product like polycarbonate dip coated with a functional coated having a first coating layer comprising a cured coating made of an acryl-modified silicone resin {silicon oxide moiety) coating material with silane (coupling moiety) and silica (silicon oxide moiety) for an inorganic layer, and a second coating layer comprising a cured coating made of a functional coating material containing organosiloxane hydrolytic polycondensate polymer with silica and acrylic and/or urethane resin formed on the surface of the first coating layer as a first organic-inorganic hybrid layer with a second inorganic layer of polysiloxane is dip-coated on the other side of the plastic substrate along with a second organic inorganic hybrid layer of polyurethane with metal oxide particles, as afore-described for Claim 1, where from Hongo the polycarbonate substrate is a 50:50 copolymer of polycarbonate and polymethylmethacrylate where the substrate has a thickness from 450 to 1000 µm motivated to have heat resistance for the substrate with the hard coating for a window for a display device as for the substrate of Claim 7.    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga in view of Oki further in view of Ram and further in view of Naito and further in view of Maeda and further in view of U.S, 4,738,509, Broer et al. (hereinafter “Broer”).   
Regarding Claim 8, Ikenaga in view of Oki further in view of Ram and further in view of Naito and further in view of Maeda is applied as to Claim 1, although Ikenaga as modified discloses urethane monomer and polyurethane, which would include oligomers, Ikenaga as modified does not expressly disclose a photoinitiator for the urethane or acrylate resin in the first organic-inorganic hybrid layer.   
Broer discloses in the abstract and at Col. 1, lines 55-67 that for a coating of siloxane the siloxane can be a polyurethane acrylate siloxane copolymer containing acrylate groups for high resistance to wear and a high mechanical strength.  Broer’s claim 8 discloses that for an optical substrate with the curable synthetic resin compound as in Borer’s claim 2 an initiator that can be activated by light {reading on photoinitiator} can be included in an amount of 0.1 to 10% by weight.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a 
One or ordinary skill in the art at the effective filing date of the pending application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ikenaga as modified by Oki and Ram and Naito and Maeda to have a transparent plastic product like polycarbonate dip coated with a functional coated having a first coating layer comprising a cured coating made of an acryl-modified silicone resin {silicon oxide moiety) coating material with silane (coupling moiety) and silica (silicon oxide moiety) for an inorganic layer, and a second coating layer comprising a cured coating made of a functional coating material containing organosiloxane hydrolytic .   
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787